--------------------------------------------------------------------------------

Exhibit 10.1



CENTURY COMMUNITIES, INC.
AMENDED AND RESTATED 2017 OMNIBUS INCENTIVE PLAN
(Effective May 8, 2019)



--------------------------------------------------------------------------------

Table of Contents


1.
Purpose of Plan.
1
2.
Definitions.
1
3.
Plan Administration.
8
4.
Shares Available for Issuance.
10
5.
Participation.
13
6.
Options.
13
7.
Stock Appreciation Rights.
15
8.
Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.
16
9.
Performance Awards.
17
10.
Annual Performance Cash Awards.
19
11.
Non-Employee Director Awards.
20
12.
Other Cash-Based Awards and Other Stock-Based Awards.
20
13.
Performance-Based Compensation.
21
14.
Dividend Equivalents.
23
15.
Effect of Termination of Employment or Other Service.
24
16.
Payment of Withholding Taxes.
27
17.
Change in Control.
27
18.
Rights of Eligible Recipients and Participants; Transferability.
31
19.
Securities Law and Other Restrictions.
33
20.
Deferred Compensation; Compliance with Section 409A.
33
21.
Amendment, Modification and Termination.
33
22.
Substituted Awards.
34
23.
Effective Date and Duration of this Plan.
34
24.
Miscellaneous.
34




--------------------------------------------------------------------------------

CENTURY COMMUNITIES, INC.
AMENDED AND RESTATED 2017 OMNIBUS INCENTIVE PLAN



1.
Purpose of Plan.



The purpose of the Century Communities, Inc. Amended and Restated 2017 Omnibus
Incentive Plan (this “Plan”) is to advance the interests of  Century
Communities, Inc., a Delaware corporation (the “Company”), and its stockholders
by enabling the Company and its Subsidiaries to attract and retain qualified
individuals to perform services for the Company and its Subsidiaries, providing
incentive compensation for such individuals that is linked to the growth and
profitability of the Company and increases in stockholder value and aligning the
interests of such individuals with the interests of its stockholders through
opportunities for equity participation in the Company. The original version of
this Plan initially became effective upon its approval by the Company’s
stockholders on May 10, 2017 (the “Initial Effective Date”) and at that time
replaced the Century Communities, Inc. 2013 Long-Term Incentive Plan, as amended
and restated (the “Prior Plan”), although awards outstanding under the Prior
Plan as of the Initial Effective Date remained outstanding in accordance with
their terms. After the Initial Effective Date, no more grants of awards were
made under the Prior Plan. This Plan has been approved by the Board and shall
become effective upon approval by the stockholders of the Company on May 8, 2019
(the “Effective Date”) and shall affect only Awards granted on or after the
Effective Date; provided, however, the limits in Section 4 of this Plan shall
apply to all Awards granted on or after the Initial Effective Date.



2.
Definitions.



The following terms will have the meanings set forth below, unless the context
clearly otherwise requires.  Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.


2.1          “Adverse Action” means any action or conduct by a Participant that
the Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including:  (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.


2.2          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person where “control” will have the meaning given such term under Rule 405
of the Securities Act.


2.3          “Annual Award Limit” or “Annual Awards Limits” have the meaning set
forth in Section 4.4.


2.4          “Annual Performance Cash Awards” has the meaning set forth in
Section 10.1 of this Plan.


2.5          “Applicable Accounting Standard” means generally accepted
accounting principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.



--------------------------------------------------------------------------------

2.6         “Applicable Law” means any applicable law, including without
limitation, (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange, national market
system or automated quotation system on which the shares of Common Stock are
listed, quoted or traded.


2.7          “Award” means, individually or collectively, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Deferred
Stock Unit, Performance Award, Annual Performance Cash Award, Non-Employee
Director Award, Other Cash-Based Award or Other Stock-Based Award, in each case
granted to an Eligible Recipient pursuant to this Plan.


2.8         “Award Agreement” means either: (a) a written or electronic (as
provided in Section 24.8) agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, including any amendment or modification thereof, or (b)
a written or electronic (as provided in Section 24.8) statement issued by the
Company to a Participant describing the terms and provisions of such an Award,
including any amendment or modification thereof.


2.9          “Board” means the Board of Directors of the Company.


2.10        “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares of Common Stock to pay all or a
portion of the exercise price of the Option or any related withholding tax
obligations and remit such sums to the Company and directs the Company to
deliver shares of Common Stock to be issued upon such exercise directly to such
broker or dealer or its nominee.


2.11        “Cash-Based Award” means an Award made pursuant to this Plan that is
denominated in cash.


2.12         “Cause” means, unless otherwise provided in an Award Agreement, (a)
“Cause” as defined in any employment, consulting, severance or similar agreement
between the Participant and the Company or one of its Subsidiaries or Affiliates
(an “Individual Agreement”), or (b) if there is no such Individual Agreement or
if it does not define Cause: (i) dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury, in each case related to
the Company or any Subsidiary; (ii) any unlawful or criminal activity of a
serious nature; (iii) any intentional and deliberate breach of a duty or duties
that, individually or in the aggregate, are material in relation to the
Participant’s overall duties; (iv) any material breach by a Participant of any
employment, service, confidentiality, non-compete or non-solicitation agreement
entered into with the Company or any Subsidiary; or (v) before a Change in
Control, such other events as will be determined by the Committee. Before a
Change in Control, the Committee will, unless otherwise provided in an
Individual Agreement, have the sole discretion to determine whether “Cause”
exists with respect to subclauses (i), (ii), (iii), (iv) or (v) above, and its
determination will be final.


2.13        “Change in Control” means, unless otherwise provided in an Award
Agreement or any Individual Agreement, an event described in Section 17.1 of
this Plan.


2.14        “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be deemed to include a reference
to any applicable regulations thereunder and any successor or amended section of
the Code.


2

--------------------------------------------------------------------------------

2.15       “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee comprised solely of directors
designated by the Board to administer this Plan who are (a) “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act, and (b)
“independent directors” within the meaning of the rules of The New York Stock
Exchange (or other applicable exchange or market on which the Common Stock may
be traded or quoted). The members of the Committee will be appointed from time
to time by and will serve at the discretion of the Board.  If the Committee does
not exist or cannot function for any reason, the Board may take any action under
this Plan that would otherwise be the responsibility of the Committee, except as
otherwise provided in this Plan. Any action duly taken by the Committee will be
valid and effective, whether or not the members of the Committee at the time of
such action are later determined not to have satisfied the requirements of
membership provided herein.


2.16        “Common Stock” means the common stock of the Company, par value
$0.01 per share, or the number and kind of shares of stock or other securities
into which such Common Stock may be changed in accordance with Section 4.5 of
this Plan.


2.17        “Company” means Century Communities, Inc., a Delaware corporation,
and any successor thereto as provided in Section 24.6 of this Plan.


2.18        “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to the Company or
any Subsidiary that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.


2.19        [Intentionally deleted]


2.20        “Deferred Stock Unit” means a right granted to an Eligible Recipient
pursuant to Section 8 of this Plan to receive shares of Common Stock (or the
equivalent value in cash or other property if the Committee so provides) at a
future time as determined by the Committee, or as determined by the Participant
within guidelines established by the Committee in the case of voluntary deferral
elections.


2.21        “Director” means a member of the Board.


2.22          “Disability” means, unless otherwise provided in an Award
Agreement, with respect to a Participant who is a party to an Individual
Agreement, which agreement contains a definition of “disability” or “permanent
disability” (or words of like import) for purposes of termination of employment
thereunder by the Company, “disability” or “permanent disability” as defined in
the most recent of such agreements; or in all other cases, means the disability
of the Participant such as would entitle the Participant to receive disability
income benefits pursuant to the long-term disability plan of the Company or
Subsidiary then covering the Participant or, if no such plan exists or is
applicable to the Participant, the permanent and total disability of the
Participant within the meaning of Section 22(e)(3) of the Code.


2.23        “Dividend Equivalents” has the meaning set forth in Section 3.2(l)
of this Plan.


2.24        “Effective Date” means May 8, 2019 or such later date as this Plan
is approved by the Company’s stockholders.


2.25        “Eligible Recipients” means all Employees, all Non-Employee
Directors and all Consultants.


3

--------------------------------------------------------------------------------

2.26        “Employee” means any individual performing services for the Company
or a Subsidiary and designated as an employee of the Company or a Subsidiary on
the payroll records thereof.  An Employee will not include any individual during
any period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company or Subsidiary during such period.  An individual will
not cease to be an Employee in the case of: (a) any leave of absence approved by
the Company, or (b) transfers between locations of the Company or between the
Company or any Subsidiaries.  For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Company or a Subsidiary, as applicable, is
not so guaranteed, then three (3) months following the ninety-first (91st) day
of such leave, any Incentive Stock Option held by a Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Non-Statutory Stock Option. Neither service as a Director nor payment of a
Director’s fee by the Company will be sufficient to constitute “employment” by
the Company.


2.27       “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  Any reference to a section of the Exchange Act herein will be deemed
to include a reference to any applicable rules and regulations thereunder and
any successor or amended section of the Exchange Act.


2.28       “Fair Market Value” means, with respect to the Common Stock, as of
any date: (a) the closing sale price of the Common Stock as of such date at the
end of the regular trading session, as reported by The New York Stock Exchange,
the Nasdaq Stock Market, NYSE American or any national securities exchange on
which the Common Stock is then listed (or, if no shares were traded on such
date, as of the next preceding date on which there was such a trade); (b) if the
Common Stock is not so listed, admitted to unlisted trading privileges or
reported on any national exchange, the closing sale price as of such date at the
end of the regular trading session, as reported by the OTC Bulletin Board, OTC
Markets or other comparable quotation service (or, if no shares were traded or
quoted on such date, as of the next preceding date on which there was such a
trade or quote); or (c) if the Common Stock is not so listed or reported, such
price as the Committee determines in good faith in the exercise of its
reasonable discretion, and consistent with the definition of “fair market value”
under Section 409A of the Code.  If determined by the Committee, such
determination will be final, conclusive and binding for all purposes and on all
persons, including the Company, the stockholders of the Company, the
Participants and their respective successors-in-interest.  No member of the
Committee will be liable for any determination regarding the fair market value
of the Common Stock that is made in good faith.


2.29        “Full Value Award” means an Award other than in the form of an
Option or Stock Appreciation Right, and which is settled by the issuance of
shares of Common Stock.


2.30        “Good Reason” means, unless otherwise provided in an Award
Agreement, the assignment to the Participant of any duties materially
inconsistent in any respect with the Participant’s position (including a
material negative change regarding the Participant’s status, offices, titles or
reporting requirements), authority, duties or responsibilities, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities (but not occurring solely as a result of
the Company’s ceasing to be a publicly traded entity) existing immediately prior
to the date of the Change in Control, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant; provided, however, “Good Reason” will not be deemed to exist unless
(a) written notice of termination on account thereof is given by the Participant
to the Company no later than sixty (60) days after the time at which the event
or condition purportedly giving rise to Good Reason first occurs or arises; (b)
if there exists (without regard to this clause (b)) an event or condition that
constitutes Good Reason, the Company will have thirty (30) days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition will not constitute Good Reason
hereunder and (c) if not cured, the Participant must resign from employment for
a Good Reason event or condition within sixty (60) days following the last day
of the Company’s cure period. Any good faith determination of “Good Reason” made
by the Committee will be conclusive. The Participant’s mental or physical
incapacity following the occurrence of an event described in above clauses will
not affect the Participant’s ability to terminate employment for Good Reason.


4

--------------------------------------------------------------------------------

2.31        “Grant Date” means the date an Award is granted to a Participant
pursuant to this Plan and as determined pursuant to Section 5 of this Plan.


2.32        “Incentive Stock Option” means a right to purchase Common Stock
granted to an Employee pursuant to Section 6 of this Plan that is designated as
and intended to meet the requirements of an “incentive stock option” within the
meaning of Section 422 of the Code.


2.33        “Individual Agreement” has the meaning set forth in Section 2.12 of
this Plan.


2.34        “Individual Performance Goals” has the meaning set forth in Section
10.4 of this Plan.


2.35        “Individual Performance Participants” has the meaning set forth in
Section 10.4 of this Plan.


2.36        “Initial Effective Date” has the meaning set forth in Section 1 of
this Plan.


2.37        “Maximum Payout” has the meaning set forth in Section 10.3 of this
Plan.


2.38        “Non-Employee Director” means a Director who is not an Employee.


2.39        “Non-Employee Director Award” means any Non-Statutory Stock Option,
Stock Appreciation Right or Full Value Award granted, whether singly, in
combination, or in tandem, to an Eligible Recipient who is a Non-Employee
Director, pursuant to such applicable terms, conditions and limitations as the
Board or Committee may establish in accordance with this Plan, including any
Non-Employee Director Option.


2.40        “Non-Employee Director Option” means a Non-Statutory Stock Option
granted to a Non-Employee Director pursuant to Section 11 of this Plan.


2.41        “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of this Plan that is not
intended to meet the requirements of or does not qualify as an Incentive Stock
Option.


2.42        “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option, including a Non-Employee Director Option.


2.43        “Other Cash-Based Award” means an Award, denominated in cash, not
otherwise described by the terms of this Plan, granted pursuant to Section 12 of
this Plan.


2.44        “Other Stock-Based Award” means an Award, denominated in Shares, not
otherwise described by the terms of this Plan, granted pursuant to Section 12 of
this Plan.


5

--------------------------------------------------------------------------------

2.45        “Participant” means an Eligible Recipient who receives one or more
Awards under this Plan.


2.46        “Participation Factor” has the meaning set forth in Section 10.2 of
this Plan.


2.47       “Performance Award” means a right granted to an Eligible Recipient
pursuant to Section 9 of this Plan to receive an amount of cash, number of
shares of Common Stock, or a combination of both, contingent upon and the value
of which at the time it is payable is determined as a function of the extent of
the achievement of one or more Performance Goals during a specified Performance
Period or the achievement of other objectives during a specified period.


2.48        “Performance-Based Compensation” means compensation under an Award
the amount of which, or the entitlement to which, is contingent on the
satisfaction of pre-established Performance Goals relating to a Performance
Period.


2.49       “Performance Goals” mean with respect to any applicable Award, one or
more targets, goals or levels of attainment required to be achieved in terms of
the specified Performance Measures during the specified Performance Period, as
set forth in the related Award Agreement.


2.50        “Performance Measure Element” has the meaning set forth in Section
13.1 of this Plan.


2.51       “Performance Measures” mean: (a) any one or more of the measures
described in Section 13.1 of this Plan on which the Performance Goals are based
and which measures are approved by the Company’s stockholders pursuant to this
Plan; and (b) any performance measures as determined by the Committee in its
sole discretion and set forth in the applicable Award Agreement for purposes of
determining the applicable Performance Goal.


2.52        “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Award.


2.53        “Period of Restriction” means the period when a Restricted Stock
Award or Restricted Stock Units are subject to a substantial risk of forfeiture
(based on the passage of time, the achievement of Performance Goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Section 8 of this Plan.


2.54        “Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or any other entity of
whatever nature.


2.55        “Plan” means the Century Communities, Inc. 2017 Omnibus Incentive
Plan, as may be amended from time to time.


2.56        “Plan Year” means the Company’s fiscal year.


2.57        “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant or, with respect to any Award, that are to be
issued to the Participant upon the grant, exercise, vesting or settlement of
such Award.


2.58        “Prior Plan” means the Century Communities, Inc. 2013 Long-Term
Incentive Plan, as amended and restated.


6

--------------------------------------------------------------------------------

2.59        “Restricted Stock Award” means an award of Common Stock granted to
an Eligible Recipient pursuant to Section 8 of this Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.


2.60        “Restricted Stock Unit” means an award denominated in shares of
Common Stock granted to an Eligible Recipient pursuant to Section 8 of this
Plan.


2.61        “Retirement,” means, unless otherwise defined in the Award Agreement
or in an Individual Agreement between the Participant and the Company or one of
its Subsidiaries or Affiliates, “Retirement” as defined from time to time for
purposes of this Plan by the Committee or by the Company’s chief human resources
officer or other person performing that function or, if not so defined, means
voluntary termination of employment or service by the Participant on or after
the date the Participant reaches age fifty-five (55) with the present intention
to leave the Company’s industry or to leave the general workforce.


2.62        “Scale Back” has the meaning set forth in Section 9.6.


2.63        “Securities Act” means the Securities Act of 1933, as amended.  Any
reference to a section of the Securities Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Securities Act.


2.64        “Separation from Service” has the meaning set forth in Section
17.2(b) of this Plan.


2.65        “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of this Plan to receive a payment from the
Company, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and the grant price of such shares under the terms of such Stock
Appreciation Right.


2.66        “Stock-Based Award” means any Award, denominated in Shares, made
pursuant to this Plan, including Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards or Other
Stock-Based Awards.


2.67        “Subsidiary” means any corporation or other entity, whether domestic
or foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.


2.68        “Successor” has the meaning set forth in Section 17.1 of this Plan.


2.69        “Target Payout” has the meaning set forth in Section 10.2 of this
Plan.


2.70        “Tax Date” means the date any withholding or employment related tax
obligation arises under the Code or any Applicable Law for a Participant with
respect to an Award.


2.71        “Tax Laws” has the meaning set forth in Section 24.9 of this Plan.


7

--------------------------------------------------------------------------------

3.
Plan Administration.



3.1         The Committee.  The Plan will be administered by the Committee.  The
Committee will act by majority approval of the members at a meeting or by
unanimous written consent, and a majority of the members of the Committee will
constitute a quorum.  The Committee may exercise its duties, power and authority
under this Plan in its sole discretion without the consent of any Participant or
other party, unless this Plan specifically provides otherwise.  The Committee
will not be obligated to treat Participants or Eligible Recipients uniformly,
and determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated.  Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under this Plan.


3.2         Authority of the Committee.  In accordance with and subject to the
provisions of this Plan, the Committee will have full and exclusive
discretionary power and authority to take such actions as it deems necessary and
advisable with respect to the administration of this Plan, including the
following:


(a)          To designate the Eligible Recipients to be selected as
Participants;


(b)         To determine the nature, extent and terms of the Awards to be made
to each Participant, including the amount of cash or number of shares of Common
Stock to be subject to each Award, any exercise price or grant price, the manner
in which Awards will vest, become exercisable, settled or paid out and whether
Awards will be granted in tandem with other Awards, and the form of Award
Agreement, if any, evidencing such Award;


(c)          To determine the time or times when Awards will be granted;


(d)          To determine the duration of each Award;


(e)          To determine the terms, restrictions and other conditions to which
the grant of an Award or the payment or vesting of Awards may be subject;


(f)          To construe and interpret this Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration
and in so doing, to correct any defect, omission, or inconsistency in this Plan
or in an Award Agreement, in a manner and to the extent it will deem necessary
or expedient to make this Plan fully effective;


(g)          To determine Fair Market Value in accordance with Section 2.28 of
this Plan;


(h)          To amend this Plan or any Award Agreement, as provided in this
Plan;


(i)          To adopt subplans or special provisions applicable to Awards
regulated by the laws of a jurisdiction other than, and outside of, the United
States, which except as otherwise provided in this Plan, such subplans or
special provisions may take precedence over other provisions of this Plan;


(j)          To authorize any person to execute on behalf of the Company any
Award Agreement or any other instrument required to effect the grant of an Award
previously granted by the Committee;


(k)          To determine whether Awards will be settled in shares of Common
Stock, cash or in any combination thereof;


8

--------------------------------------------------------------------------------

(l)         To determine whether Awards will be adjusted for dividend
equivalents, with “Dividend Equivalents” meaning a credit, made at the
discretion of the Committee, to the account of a Participant in an amount equal
to the cash dividends paid on one share of Common Stock for each share of Common
Stock represented by an Award held by such Participant, subject to Section 14 of
this Plan and any other provision of this Plan and which Dividend Equivalents
may be subject to the same conditions and restrictions as the Awards to which
they attach and may be settled in the form of cash, shares of Common Stock, or
in any combination of both; and


(m)        To impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any shares of
Common Stock, including restrictions under an insider trading policy, stock
ownership guidelines, restrictions as to the use of a specified brokerage firm
for such resales or other transfers and other restrictions designed to increase
equity ownership by Participants or otherwise align the interests of
Participants with the Company’s stockholders.


3.3         Delegation.  To the extent permitted by Applicable Law, the
Committee may delegate to one or more of its members or to one or more officers
of the Company or any Subsidiary or to one or more agents or advisors such
administrative duties or powers as it may deem advisable, and the Committee or
any individuals to whom it has delegated duties or powers as aforesaid may
employ one or more individuals to render advice with respect to any
responsibility the Committee or such individuals may have under this Plan.  The
Committee may, by resolution, authorize one or more directors of the Company or
one or more officers of the Company to do one or both of the following on the
same basis as can the Committee:  (a) designate Eligible Recipients to be
recipients of Awards pursuant to this Plan; and (b) determine the size of any
such Awards; provided, however, that (x) the Committee will not delegate such
responsibilities to any such director(s) or officer(s) for any Awards granted to
an Eligible Recipient: (i) who is a Non-Employee Director, or who is subject to
the reporting and liability provisions of Section 16 under the Exchange Act, or
(ii) to whom authority to grant or amend Awards has been delegated hereunder;
provided, further; that any delegation of administrative authority will only be
permitted to the extent it is permissible under Applicable Law; (y) the
resolution providing such authorization will set forth the type of Awards and
total number of each type of Awards such director(s) or officer(s) may grant;
and (z) such director(s) or officer(s) will report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated. At all times, the delegate appointed under this Section 3.3 will
serve in such capacity at the pleasure of the Committee.


3.4         No Re-pricing.  Notwithstanding any other provision of this Plan
other than Section 4.5 of this Plan, the Committee may not, without prior
approval of the Company’s stockholders, seek to effect any re-pricing of any
previously granted, “underwater” Option or Stock Appreciation Right by: (a)
amending or modifying the terms of the Option or Stock Appreciation Right to
lower the exercise price or grant price; (b) canceling the underwater Option or
Stock Appreciation Right in exchange for (i) cash; (ii) replacement Options or
Stock Appreciation Rights having a lower exercise price or grant price; or (iii)
other Awards; or (c) repurchasing the underwater Options or Stock Appreciation
Rights and granting new Awards under this Plan.  For purposes of this Section
3.4, an Option or Stock Appreciation Right will be deemed to be “underwater” at
any time when the Fair Market Value of the Common Stock is less than the
exercise price of the Option or grant price of the Stock Appreciation Right.


9

--------------------------------------------------------------------------------

3.5         Participants Based Outside of the United States.  In addition to the
authority of the Committee under Section 3.2(i) and notwithstanding any other
provision of this Plan, the Committee may, in its sole discretion, amend the
terms of this Plan or Awards with respect to Participants resident outside of
the United States or employed by a non-U.S. Subsidiary in order to comply with
local legal requirements, to otherwise protect the Company’s or Subsidiary’s
interests or to meet objectives of this Plan, and may, where appropriate,
establish one or more sub-plans (including the adoption of any required rules
and regulations) for the purposes of qualifying for preferred tax treatment
under foreign tax laws.  The Committee will have no authority, however, to take
action pursuant to this Section 3.5:  (a) to reserve shares of Common Stock or
grant Awards in excess of the limitations provided in Section 4.1 of this Plan;
(b) to effect any re-pricing in violation of Section 3.4 of this Plan; (c) to
grant Options or Stock Appreciation Rights having an exercise price or grant
price less than one hundred percent (100%) of the Fair Market Value of one share
of Common Stock on the Grant Date in violation of Section 6.3 or Section 7.3 of
this Plan; or (d) for which stockholder approval would then be required pursuant
to Section 21.3 of this Plan.



4.
Shares Available for Issuance.



4.1          Maximum Number of Shares Available.  Subject to adjustment as
provided in Section 4.5 of this Plan, the maximum number of shares of Common
Stock that will be available for issuance under this Plan will be the sum of:


(a)          2,481,000 shares of Common Stock; plus


(b)          the number of shares of Common Stock remaining available for
issuance under the Prior Plan but not subject to outstanding awards as of the
Initial Effective Date; plus


(c)          the number of additional shares of Common Stock subject to awards
outstanding under the Prior Plan as of the Initial Effective Date but only to
the extent that such outstanding awards are forfeited, cancelled, expire or
otherwise terminate without the issuance of such shares of Common Stock after
the Initial Effective Date.


4.2          Limits on Incentive Stock Options and Non-Employee Director
Awards.  Notwithstanding any other provisions of this Plan to the contrary and
subject to adjustment as provided in Section 4.5 of this Plan,


(a)          the maximum aggregate number of shares of Common Stock that will be
available for issuance pursuant to Incentive Stock Options under this Plan will
be 2,481,000 shares; and


(b)          the sum of any cash compensation, or other compensation, and the
value (determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of Awards granted to a Non-Employee Director as compensation for
services as a Non-Employee Director during any fiscal year of the Company may
not exceed $400,000 (increased to $600,000 with respect to any Non-Employee
Director serving as Chairman of the Board or Lead Independent Director or in the
fiscal year of a non-employee Director's initial service as a Non-Employee
Director) (with any compensation that is deferred counting towards this limit
for the year in which the compensation is first earned, and not a later year of
settlement).


10

--------------------------------------------------------------------------------

4.3         Accounting for Awards.  Shares of Common Stock that are issued under
this Plan or that are subject to outstanding Awards will be applied to reduce
the maximum number of shares of Common Stock remaining available for issuance
under this Plan; provided, however, that the full number of shares of Common
Stock subject to a stock-settled Stock Appreciation Right or other Stock-Based
Award will be counted against the shares authorized for issuance under this
Plan, regardless of the number of shares actually issued upon settlement of such
Stock Appreciation Right or other Stock-Based Award.  Furthermore, any shares of
Common Stock withheld to satisfy tax withholding obligations on Awards issued
under this Plan, any shares of Common Stock withheld to pay the exercise price
or grant price of Awards under this Plan and any shares of Common Stock not
issued or delivered as a result of the “net exercise” of an outstanding Option
pursuant to Section 6.5 or settlement of a Stock Appreciation Right in shares of
Common Stock pursuant to Section 7.7 will be counted against the shares of
Common Stock authorized for issuance under this Plan and will not be available
again for grant under this Plan.  Shares of Common Stock subject to Awards
settled in cash will again be available for issuance pursuant to Awards granted
under the Plan. Any shares of Common Stock repurchased by the Company on the
open market using the proceeds from the exercise of an Award will not increase
the number of shares of Common Stock available for future grant of Awards.  Any
shares of Common Stock related to Awards granted under this Plan or under the
Prior Plan that terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of the shares of Common Stock, will be available again for
grant under this Plan and correspondingly increase the total number of shares of
Common Stock available for issuance under this Plan under Section 4.1. To the
extent permitted by Applicable Law, shares of Common Stock issued in assumption
of, or in substitution for, any outstanding awards of any entity acquired in any
form of combination by the Company or a Subsidiary pursuant to Section 22 of
this Plan or otherwise will not be counted against shares of Common Stock
available for issuance pursuant to this Plan. The shares of Common Stock
available for issuance under this Plan may be authorized and unissued shares or
treasury shares.


4.4          Annual Awards Limits.  The following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”), as adjusted pursuant to
Section 4.5, will apply to grants of Awards under this Plan:


(a)          The maximum aggregate number of shares of Common Stock subject to
Options and Stock Appreciation Rights granted to any one Participant in any one
Plan Year will be 500,000 shares.


(b)          The maximum aggregate number of shares of Common Stock subject to
Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units granted
to any one Participant in any one Plan Year will be 500,000 shares.


(c)          The maximum aggregate dollar amount or number of shares of Common
Stock granted with respect to Performance Awards to any one Participant in any
one Plan Year may not exceed $15,000,000 or 750,000 shares, determined as of the
date of payout.


(d)          The maximum aggregate dollar amount granted with respect to Annual
Performance Cash Awards to any one Participant in any one Plan Year may not
exceed $15,000,000, determined as of the date of payout.


(e)          The maximum aggregate dollar amount granted with respect to Other
Cash-Based Awards to any one Participant in any one Plan Year may not exceed
$15,000,000, determined as of the date of payout.


(f)          The maximum aggregate number of shares of Common Stock granted with
respect to Other Stock-Based Awards to any one Participant in any one Plan Year
may not exceed 500,000 shares, determined as of the date of payout.


In applying the foregoing Annual Award Limits, (i) all Awards of the specified
type granted to the same person in the same Plan Year will be aggregated and
made subject to one limit; (ii) the Share limits applicable to Options and Stock
Appreciation Rights refer to the number of Shares underlying such Awards; (iii)
the Share limit under clause (b), (c) or (f) refers to the maximum number of
Shares that may be delivered, or the value of which could be paid in cash or
other property, under an Award or Awards of the type specified in clause (b),
(c) or (f) assuming a maximum payout; (iv) Awards other than Cash-Based Awards
that are settled in cash will count against the applicable share limit under
clause (a), (b), (c) or (f) and not against the dollar limit under clause (d) or
(e); and (v) the dollar limit under clause (d) or (e) refers to the maximum
dollar amount payable under an Award or Awards of the type specified in clause
(d) or (e) assuming a maximum payout.


11

--------------------------------------------------------------------------------

4.5          Adjustments to Shares and Awards.


(a)          In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin off) or any other similar change in the corporate structure or
shares of Common Stock the Company, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation) will make appropriate adjustment or substitutions (which
determination will be conclusive) as to: (i) the number and kind of securities
or other property (including cash) available for issuance or payment under this
Plan, including the sub-limits set forth in Section 4.2 of this Plan and the
Annual Award Limits set forth in Section 4.4 of this Plan, and (ii) in order to
prevent dilution or enlargement of the rights of Participants, the number and
kind of securities or other property (including cash) subject to outstanding
Awards and the exercise price of outstanding Awards; provided, however, that
this Section 4.5 will not limit the authority of the Committee to take action
pursuant to Section 17 of this Plan in the event of a Change in Control.  The
determination of the Committee as to the foregoing adjustments and/or
substitutions, if any, will be final, conclusive and binding on Participants
under this Plan.


(b)         Notwithstanding anything else herein to the contrary, without
affecting the number of shares of Common Stock reserved or available hereunder,
the limits in Section 4.2 of this Plan and the Annual Award Limits in Section
4.4 of this Plan, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Sections 422, 424 and 409A of the Code, as and where applicable.


4.6         Minimum Vesting Requirements on Awards. Notwithstanding any other
provision of the Plan to the contrary, but subject to Sections 4.5 and 17 of the
Plan, equity-based Awards granted under the Plan will vest no earlier than the
one-year anniversary of the date the Award is granted and any Awards under this
Plan which vest upon the attainment of Performance Goals will provide for a
Performance Period of at least one (1) year; provided, however, that,
notwithstanding the foregoing, Awards that result in the issuance of an
aggregate of up to five percent (5%) of the shares of Common Stock available
pursuant to Section 4.1 above may be granted to any one or more eligible
Directors, Consultants or Employees without respect to such minimum vesting
condition. Nothing in this Section 4.6 shall preclude the Committee from taking
action, in its sole discretion, to accelerate the vesting of any Award in
connection with or following a Participant’s death, disability, termination of
employment or service or otherwise, or the consummation of a Change in Control.
This Section 4.6 will be inapplicable to (i) substitute Awards granted pursuant
to Section 22 of this Plan, (ii) shares delivered in lieu of fully vested cash
Awards and (iii) Awards to Non-Employee Directors that vest on the earlier of
the one year anniversary of the date of grant or the next annual meeting of
stockholders which is at least 50 weeks after the immediately preceding year’s
annual meeting.


4.7          Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of this Plan, if a Participant is subject to Section 16 of the
Exchange Act, this Plan, the Award, and the Award Agreement will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule,
and such additional limitations will be deemed to be incorporated by reference
into such Award to the extent permitted by Applicable Law.


12

--------------------------------------------------------------------------------

4.8         Holding Period. Any net shares of Common Stock received by a
Participant who is an executive officer of the Company in connection with the
vesting or settlement of an Award under this Plan must be held by the
Participant for at least twelve (12) months after such vesting or settlement, or
if earlier, termination of employment or satisfaction of the Company’s stock
ownership guidelines, as in effect from time to time. For purposes of this
Section 4.8, “net shares” means those shares of Common Stock that remain after
shares of Common Stock are sold or netted to pay the exercise price of Options
or grant price of Stock Appreciation Rights (if applicable) and any applicable
withholding or estimated taxes associated with an Option, Restricted Stock
Award, Restricted Stock Unit, Deferred Stock Unit, or other Stock-Based Award
under this Plan.



5.
Participation.



Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Awards, singly or in combination or in tandem with other Awards, as may be
determined by the Committee in its sole discretion.  Awards will be deemed to be
granted as of the date specified in the grant resolution of the Committee, which
date will be the Grant Date of any related Award Agreement with the Participant.



6.
Options.



6.1          Grant.  An Eligible Recipient may be granted one or more Options
under this Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion.  Incentive Stock Options may be granted solely
to eligible Employees of the Company or a Subsidiary. The Committee may
designate whether an Option is to be considered an Incentive Stock Option or a
Non-Statutory Stock Option.  To the extent that any Incentive Stock Option (or
portion thereof) granted under this Plan ceases for any reason to qualify as an
“incentive stock option” for purposes of Section 422 of the Code, such Incentive
Stock Option (or portion thereof) will continue to be outstanding for purposes
of this Plan but will thereafter be deemed to be a Non-Statutory Stock Option.
Options may be granted to an Eligible Recipient for services provided to a
Subsidiary only if, with respect to such Eligible Recipient, the underlying
shares of Common Stock constitute “service recipient stock” within the meaning
of Treas. Reg. Sec. 1.409A-1(b)(5)(iii) promulgated under the Code.


6.2          Award Agreement.  Each Option grant will be evidenced by an Award
Agreement that will specify the exercise price of the Option, the maximum
duration of the Option, the number of shares of Common Stock to which the Option
pertains, the conditions upon which an Option will become vested and
exercisable, and such other provisions as the Committee will determine which are
not inconsistent with the terms of this Plan.  The Award Agreement also will
specify whether the Option is intended to be an Incentive Stock Option or a
Non-Statutory Stock Option.


6.3          Exercise Price.  The per share price to be paid by a Participant
upon exercise of an Option granted pursuant to this Section 6 will be determined
by the Committee in its sole discretion at the time of the Option grant;
provided, however, that such price will not be less than one hundred percent
(100%) of the Fair Market Value of one share of Common Stock on the Grant Date
(one hundred and ten percent (110%) of the Fair Market Value if, at the time the
Incentive Stock Option is granted, the Participant owns, directly or indirectly,
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation of the Company).


13

--------------------------------------------------------------------------------

6.4          Exercisability and Duration.  An Option will become exercisable at
such times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant,
including (a) the achievement of one or more of the Performance Goals; or that
(b) the Participant remain in the continuous employment or service with the
Company or a Subsidiary for a certain period; provided, however, that no Option
may be exercisable after ten (10) years from the Grant Date (five (5) years from
the Grant Date in the case of an Incentive Stock Option that is granted to a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company).  Notwithstanding the foregoing, if
the exercise of an Option that is exercisable in accordance with its terms is
prevented by the provisions of Section 19 of this Plan, the Option will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of such Option.


6.5          Payment of Exercise Price.


(a)         The total purchase price of the shares of Common Stock to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by (i) tender of a Broker
Exercise Notice; (ii) by tender, either by actual delivery or attestation as to
ownership, of Previously Acquired Shares; (iii) a “net exercise” of the Option
(as further described in paragraph (b), below); (iv) by a combination of such
methods; or (v) any other method approved or accepted by the Committee in its
sole discretion. Notwithstanding any other provision of this Plan to the
contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act will be
permitted to make payment with respect to any Awards granted under this Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.


(b)          In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Participant but
will reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value on the exercise date
that does not exceed the aggregate exercise price for the shares exercised under
this method.  Shares of Common Stock will no longer be outstanding under an
Option (and will therefore not thereafter be exercisable) following the exercise
of such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the
Participant as a result of such exercise and (iii) any shares withheld for
purposes of tax withholding pursuant to Section 16 of this Plan.


(c)          For purposes of such payment, Previously Acquired Shares tendered
or covered by an attestation will be valued at their Fair Market Value on the
exercise date of the Option.


6.6          Manner of Exercise.  An Option may be exercised by a Participant in
whole or in part from time to time, subject to the conditions contained in this
Plan and in the Award Agreement evidencing such Option, by delivery in person,
by facsimile or electronic transmission or through the mail of written notice of
exercise to the Company at its principal executive office (or to the Company’s
designee as may be established from time to time by the Company and communicated
to Participants) and by paying in full the total exercise price for the shares
of Common Stock to be purchased in accordance with Section 6.5 of this Plan.


14

--------------------------------------------------------------------------------

7.
Stock Appreciation Rights.



7.1        Grant.  An Eligible Recipient may be granted one or more Stock
Appreciation Rights under this Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion. Stock
Appreciation Rights may be granted to an Eligible Recipient for services
provided to a Subsidiary only if, with respect to such Eligible Recipient, the
underlying shares of Common Stock constitute “service recipient stock” within
the meaning of Treas. Reg. Sec. 1.409A-1(b)(5)(iii) promulgated under the Code.


7.2         Award Agreement.  Each Stock Appreciation Right will be evidenced by
an Award Agreement that will specify the grant price of the Stock Appreciation
Right, the term of the Stock Appreciation Right, and such other provisions as
the Committee will determine which are not inconsistent with the terms of this
Plan.


7.3         Grant Price.  The grant price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the Grant Date; provided,
however, that such price may not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date.


7.4        Exercisability and Duration.  A Stock Appreciation Right will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of a Stock
Appreciation Right that is exercisable in accordance with its terms is prevented
by the provisions of Section 19 of this Plan, the Stock Appreciation Right will
remain exercisable until thirty (30) days after the date such exercise first
would no longer be prevented by such provisions, but in any event no later than
the expiration date of such Stock Appreciation Right.


7.5          Manner of Exercise.  A Stock Appreciation Right will be exercised
by giving notice in the same manner as for Options, as set forth in Section 6.6
of this Plan, subject to any other terms and conditions consistent with the
other provisions of this Plan as may be determined by the Committee in its sole
discretion.


7.6          Settlement.  Upon the exercise of a Stock Appreciation Right, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:


(a)          The excess of the Fair Market Value of a share of Common Stock on
the date of exercise over the per share grant price; by


(b)          The number of shares of Common Stock with respect to which the
Stock Appreciation Right is exercised.


7.7         Form of Payment.  Payment, if any, with respect to a Stock
Appreciation Right settled in accordance with Section 7.6 of this Plan will be
made in accordance with the terms of the applicable Award Agreement, in cash,
shares of Common Stock or a combination thereof, as the Committee determines.


15

--------------------------------------------------------------------------------

8.
Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.



8.1          Grant.  An Eligible Recipient may be granted one or more Restricted
Stock Awards, Restricted Stock Units or Deferred Stock Units under this Plan,
and such Awards will be subject to such terms and conditions, consistent with
the other provisions of this Plan, as may be determined by the Committee in its
sole discretion.  Restricted Stock Units will be similar to Restricted Stock
Awards except that no shares of Common Stock are actually awarded to the
Participant on the Grant Date of the Restricted Stock Units. Restricted Stock
Units and Deferred Stock Units will be denominated in shares of Common Stock but
paid in cash, shares of Common Stock or a combination of cash and shares of
Common Stock as the Committee, in its sole discretion, will determine, and as
provided in the Award Agreement.


8.2         Award Agreement. Each Restricted Stock Award, Restricted Stock Unit
or Deferred Stock Unit grant will be evidenced by an Award Agreement that will
specify the type of Award, the period(s) of restriction, the number of shares of
restricted Common Stock, or the number of Restricted Stock Units or Deferred
Stock Units granted, and such other provisions as the Committee will determine
that are not inconsistent with the terms of this Plan.


8.3        Conditions and Restrictions.  Subject to the terms and conditions of
this Plan, including Sections 4.6 and 4.8 of this Plan, the Committee will
impose such conditions or restrictions on a Restricted Stock Award, Restricted
Stock Units or Deferred Stock Units granted pursuant to this Plan as it may deem
advisable including a requirement that Participants pay a stipulated purchase
price for each share of Common Stock underlying a Restricted Stock Award,
Restricted Stock Unit or Deferred Stock Unit, restrictions based upon the
achievement of specific Performance Goals, time-based restrictions on vesting
following the attainment of the Performance Goals, time-based restrictions,
restrictions under Applicable Laws or holding requirements or sale restrictions
placed on the shares of Common Stock by the Company upon vesting of such
Restricted Stock Award, Restricted Stock Units or Deferred Stock Units.


8.4         Voting Rights.  Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding a
Restricted Stock Award granted hereunder will be granted the right to exercise
full voting rights with respect to the shares of Common Stock underlying such
Restricted Stock Award during the Period of Restriction. A Participant will have
no voting rights with respect to any Restricted Stock Units or Deferred Stock
Units granted hereunder.


8.5          Dividend Rights.


(a)          Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, Participants holding a Restricted Stock
Award granted hereunder will have the same dividend rights as the Company’s
other stockholders. Notwithstanding the foregoing any such dividends as to a
Restricted Stock Award that is subject to vesting requirements will be subject
to forfeiture and termination to the same extent as the Restricted Stock Award
to which such dividends relate and the Award Agreement may require that any cash
dividends be reinvested in additional shares of Common Stock subject to the
Restricted Stock Award and subject to the same conditions and restrictions as
the Restricted Stock Award with respect to which the dividends were paid. In no
event will dividends with respect to Restricted Stock Awards that are subject to
vesting be paid or distributed until the vesting provisions of such Restricted
Stock Award lapse.


16

--------------------------------------------------------------------------------

(b)         Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, prior to settlement or forfeiture, any
Restricted Stock Units or Deferred Stock Unit awarded under this Plan may, at
the Committee’s discretion, carry with it a right to Dividend Equivalents. Such
right entitles the Participant to be credited with any amount equal to all cash
dividends paid on one share of Common Stock while the Restricted Stock Unit or
Deferred Stock Unit is outstanding.  Dividend Equivalents may be converted into
additional Restricted Stock Units or Deferred Stock Units and may (and will, to
the extent required below) be made subject to the same conditions and
restrictions as the Restricted Stock Units or Deferred Stock Units to which they
attach. Settlement of Dividend Equivalents may be made in the form of cash, in
the form of shares of Common Stock, or in a combination of both. Dividend
Equivalents as to Restricted Stock Units or Deferred Stock Units will be subject
to forfeiture and termination to the same extent as the corresponding Restricted
Stock Units or Deferred Stock Units as to which the Dividend Equivalents relate.
In no event will Participants holding Restricted Stock Units or Deferred Stock
Units receive any Dividend Equivalents on such Restricted Stock Units or
Deferred Stock Units until the vesting provisions of such Restricted Stock Units
or Deferred Stock Units lapse.


8.6         Enforcement of Restrictions.  To enforce the restrictions referred
to in this Section 8, the Committee may place a legend on the stock certificates
representing Restricted Stock Awards referring to such restrictions and may
require the Participant, until the restrictions have lapsed, to keep the stock
certificates, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent, or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a certificateless book entry stock
account with the Company’s transfer agent. Alternatively, Restricted Stock
Awards may be held in non-certificated form pursuant to such terms and
conditions as the Company may establish with its registrar and transfer agent or
any third-party administrator designated by the Company to hold Restricted Stock
Awards on behalf of Participants.


8.7         Lapse of Restrictions; Settlement. Except as otherwise provided in
this Plan, including without limitation this Section 8 or Section 4.8 and 18.4
of this Plan, shares of Common Stock underlying a Restricted Stock Award will
become freely transferable by the Participant after all conditions and
restrictions applicable to such shares have been satisfied or lapse (including
satisfaction of any applicable tax withholding obligations).  Upon the vesting
of a Restricted Stock Unit, the Restricted Stock Unit will be settled, subject
to the terms and conditions of the applicable Award Agreement, (a) in cash,
based upon the Fair Market Value of the vested underlying shares of Common
Stock, (b) in shares of Common Stock or (c) a combination thereof, as provided
in the Award Agreement, except to the extent that a Participant has properly
elected to defer income that may be attributable to a Restricted Stock Unit
under a Company deferred compensation plan or arrangement.


8.8         Section 83(b) Election for Restricted Stock Award.  If a Participant
makes an election pursuant to Section 83(b) of the Code with respect to a
Restricted Stock Award, the Participant must file, within thirty (30) days
following the Grant Date of the Restricted Stock Award, a copy of such election
with the Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code.  The Committee may provide in the
Award Agreement that the Restricted Stock Award is conditioned upon the
Participant’s making or refraining from making an election with respect to the
award under Section 83(b) of the Code.


17

--------------------------------------------------------------------------------

9.
Performance Awards.



9.1         Grant.  An Eligible Recipient may be granted one or more Performance
Awards under this Plan, and such Awards will be subject to such terms and
conditions, consistent with the other provisions of this Plan, as may be
determined by the Committee in its sole discretion, including the achievement of
one or more Performance Goals.


9.2         Award Agreement. Each Performance Award will be evidenced by an
Award Agreement that will specify the amount of cash, shares of Common Stock,
other Awards, or combination of both to be received by the Participant upon
payout of the Performance Award, any Performance Goals upon which the
Performance Award is subject, any Performance Period during which any
Performance Goals must be achieved and such other provisions as the Committee
will determine which are not inconsistent with the terms of this Plan.


9.3         Vesting.  Subject to the terms of this Plan, the Committee may
impose such restrictions or conditions, not inconsistent with the provisions of
this Plan, to the vesting of such Performance Awards as it deems appropriate,
including the achievement of one or more of the Performance Goals.


9.4         Earning of Performance Award Payment.  Subject to the terms of this
Plan and the Award Agreement, after the applicable Performance Period has ended,
the holder of Performance Awards will be entitled to receive payout on the value
and number of Performance Awards earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Goals have been achieved and such other restrictions or conditions
imposed on the vesting and payout of the Performance Awards has been satisfied.


9.5        Reassignment. If prior to the end of a Performance Period, but after
the conclusion of one year of the Performance Period, a Participant holding
Performance Awards is reassigned to a position with the Company or any
Subsidiary, and that position is not eligible to participate in such a
Performance Award, but the Participant does not terminate employment or service
with the Company or any Subsidiary, as the case may be, the Committee may, in
its sole discretion: (a) cause shares of Common Stock to be delivered or payment
made with respect to the Participant’s Performance Award in accordance with
Section 9.7 of this Plan, but only if otherwise earned for the entire
Performance Period or (b) cause shares of Common Stock to be delivered or
payment made with respect to the Participant’s Performance Award in accordance
with Section 9.7 of this Plan, but only if otherwise earned for the entire
Performance Period and only with respect to the portion of the applicable
Performance Period completed at the date of such reassignment, with proration
based on the number of months or years such Participant served in the prior
position during the Performance Period.


9.6        Committee Discretion to Scale Back Awards.  At any time during a
Performance Period of more than one fiscal year, the Committee may, in its
discretion, cancel a portion of a Performance Award prior to the conclusion of
the Performance Period (a “Scale Back”), provided that:


(a)          the Performance Award has not yet vested;


(b)         based on financial information contained in the financial statements
or similar internal reports of the Company or any Subsidiary, as the case may
be, the Committee determines that the Performance Goals for the Performance
Period cannot be achieved at the maximum levels established at the time of
grant;


(c)          once a Performance Award is Scaled Back, it may not again be
increased to add or recover a Performance Award that was canceled; and


(d)         Performance Awards canceled in a Scale Back will again be available
to the Committee for grant of new Performance Awards for any future Performance
Period.  This provision will not be used in any manner that could have the
effect of repricing a previous Performance Award.


18

--------------------------------------------------------------------------------

9.7          Form and Timing of Performance Award Payment.  Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Awards will be entitled to receive payment on the value and number
of Performance Awards earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Payment of earned Performance Awards will be as
determined by the Committee and as evidenced in the Award Agreement.  Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Awards in the form of cash, in shares of Common Stock or other
Awards (or in a combination thereof) equal to the value of the earned
Performance Awards at the close of the applicable Performance Period. Payment of
any Performance Award will be made as soon as practicable after the Committee
has determined the extent to which the applicable Performance Goals have been
achieved and not later than the fifteenth (15th) day of the third (3rd) month
immediately following the later of the end of the Company’s fiscal year in which
the Performance Period ends and any additional vesting restrictions are
satisfied or the end of the calendar year in which the Performance Period ends
and any additional vesting restrictions are satisfied, except to the extent that
a Participant has properly elected to defer payment that may be attributable to
a Performance Award under a Company deferred compensation plan or arrangement. 
The determination of the Committee with respect to the form and time of payment
of Performance Awards will be set forth in the Award Agreement pertaining to the
grant of the Performance Award.  Any shares of Common Stock or other Awards
issued in payment of earned Performance Awards may be granted subject to any
restrictions deemed appropriate by the Committee, including that the Participant
remain in the continuous employment or service with the Company or a Subsidiary
for a certain period.


9.8          Dividend Rights.  Participants holding Performance Awards granted
under this Plan may receive cash dividends or Dividend Equivalents based on the
dividends declared on shares of Common Stock that are subject to such
Performance Awards during the period between the date that such Performance
Awards are granted and the date such Performance Awards are settled; provided,
however, that such cash dividends or Dividend Equivalents may not be paid out
until the vesting provisions of such Performance Award lapse.



10.
Annual Performance Cash Awards.



10.1        Grant.  Subject to such terms and conditions, consistent with the
other provisions of this Plan, as may be determined by the Committee in its sole
discretion, the Committee, at any time and from time to time, may grant to
Eligible Recipients Awards denominated in cash in such amounts and upon such
terms as the Committee may determine, based on the achievement of specified
Performance Goals for annual periods or other time periods as determined by the
Committee (the “Annual Performance Cash Awards”).


10.2       Target Payout.  The target amount that may be paid with respect to an
Annual Performance Cash Award (the “Target Payout”) may be determined by the
Committee pursuant to Section 13.2 of this Plan and may be based on a percentage
of a Participant’s actual annual base compensation at the time of grant
(“Participation Factor”), within the range established by the Committee for each
Participant and subject to adjustment as provided in the second to last sentence
of this Section 10.2.  The Chief Executive Officer may approve modifications to
the Participation Factor for any Participant, if such modification is based on
level of responsibility.  The Committee may establish curves, matrices or other
measurements for prorating the amount of payments for achievement of Performance
Goals at less or greater than the Target Payout.


19

--------------------------------------------------------------------------------

10.3       Maximum Payout. The Committee also may establish a maximum potential
payout amount (the “Maximum Payout”) with respect to an Annual Performance Cash
Award in the event Performance Goals are exceeded by an amount established by
the Committee at the time Performance Goals are established.  The Committee may
establish curves, matrices or other measurements for prorating the amount of
payments for achievement of Performance Goals at greater than the Target Payout
but less than the Maximum Payout.


10.4       Individual Performance Goals.  At the time an Annual Performance Cash
Award is granted, the Committee may provide for an increase in the Target Payout
and the Maximum Payout (as either may be prorated in accordance with Sections
10.2 and 10.3 of this Plan) for selected Participants (“Individual Performance
Participants”) to reflect the achievement of individual performance goals
(“Individual Performance Goals”) established at that time by the Committee.  The
Committee will have the discretion to reduce by an amount up to 100% the amount
that would otherwise be paid under the payout formula to an Individual
Performance Participant based on the Committee’s evaluation of the individual’s
achievement of the Individual Performance Goals.


10.5       Payment.  Payment of any earned Annual Performance Cash Awards will
be made as soon as possible after the Committee has determined the extent to
which the applicable Performance Goals and Individual Performance Goals have
been achieved and not later than the fifteenth (15th) day of the third (3rd)
month immediately following the later of the end of the Company’s fiscal year in
which the Performance Period ends or the end of the calendar year in which the
Performance Period ends, except to the extent that a Participant has properly
elected to defer payment that may be attributable to an Annual Performance Cash
Award under a Company deferred compensation plan or arrangement.



11.
Non-Employee Director Awards.



11.1        Automatic and Non-Discretionary Awards to Non-Employee Directors. 
Subject to such terms and conditions, consistent with the other provisions of
this Plan, the Committee at any time and from time to time may approve
resolutions providing for the automatic grant to Non-Employee Directors of
Non-Employee Director Awards granted under this Plan and may grant to
Non-Employee Directors such discretionary Non-Employee Director Awards on such
terms and conditions, consistent with the other provisions of this Plan, as may
be determined by the Committee in its sole discretion, and set forth in an
applicable Award Agreement. Such Non-Employee Director Awards will not be
subject to management’s discretion.


11.2       Deferral of Award Payment; Election to Receive Award in Lieu of
Retainers.  The Committee may permit Non-Employee Directors the opportunity to
defer the payment of an Award pursuant to such terms and conditions as the
Committee may prescribe from time to time. In addition, the Committee may permit
Non-Employee Directors to elect to receive, pursuant to the procedures
established by the Board or a committee of the Board, all or any portion of
their annual retainers, meeting fees, or other fees in Restricted Stock,
Restricted Stock Units, Deferred Stock Units or other Stock-Based Awards as
contemplated by this Plan in lieu of cash.



12.
Other Cash-Based Awards and Other Stock-Based Awards.



12.1       Other Cash-Based Awards.  Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee, at any time and from time to
time, may grant Other Cash-Based Awards to Eligible Recipients not otherwise
described by the terms of this Plan in such amounts and upon such terms as the
Committee may determine.


20

--------------------------------------------------------------------------------

12.2       Other Stock-Based Awards.  Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee may grant Other Stock-Based
Awards to Eligible Recipients not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted shares of Common Stock)
in such amounts and subject to such terms and conditions as the Committee will
determine.  Such Awards may involve the transfer of actual shares of Common
Stock to Participants as a bonus or in lieu of obligations to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, and may include Awards designed to comply with or take
advantage of the applicable local laws of jurisdictions other than the United
States.


12.3       Value of Other Cash-Based Awards and Other Stock-Based Awards.  Each
Other Cash-Based Award will specify a payment amount or payment range as
determined by the Committee.  Each Other Stock-Based Award will be expressed in
terms of shares of Common Stock or units based on shares of Common Stock, as
determined by the Committee.  The Committee may establish Performance Goals in
its discretion for any Other Cash-Based Award or any Other Stock-Based Award. 
If the Committee exercises its discretion to establish Performance Goals for any
such Awards, the number or value of Other Cash-Based Awards or Other Stock-Based
Awards that will be paid out to the Participant will depend on the extent to
which the Performance Goals are met.


12.4       Payment of Other Cash-Based Awards and Other Stock-Based Awards. 
Payment, if any, with respect to an Other Cash-Based Award or an Other
Stock-Based Award will be made in accordance with the terms of the Award, in
cash for any Other Cash-Based Award and in cash or shares of Common Stock for
any Other Stock-Based Award, as the Committee determines, except to the extent
that a Participant has properly elected to defer payment that may be
attributable to an Other Cash-Based Award or Other Stock-Based Award under a
Company deferred compensation plan or arrangement.



13.
Performance-Based Compensation.



13.1        Performance Measures.  The Performance Goals may include one or more
specified objective Performance Measures that are based on any of the following
Performance Measure elements as determined by the Committee (each, a
“Performance Measure Element”): sales and revenue measures: gross revenue, sales
allowances, net revenue, invoiced revenue, collected revenue, revenues from new
products, bad debts, home closings, orders, backlog, annual or multi-year
“net-back” sales”; expense measures: direct material costs, direct labor costs,
indirect labor costs, direct manufacturing costs, indirect manufacturing costs,
cost of goods sold, sales, general and administrative expenses, operating
expenses, non-cash expenses, tax expense, non-operating expenses, total
expenses; profitability and productivity measures: gross margin, net operating
income, EBITDA (earnings before interest, taxes, depreciation and amortization),
EBIT (earnings before interest and taxes), net operating income after taxes
(NOPAT), net income, net income before taxes, net cash flow, net cash flow from
operations, maintenance or improvement of profit margins; asset utilization and
effectiveness measures: cash, excess cash, accounts receivable, inventory (WIP
or finished goods), inventory days on hand, days sales outstanding, current
assets, working capital, total capital, fixed assets, total assets, change in
net assets, standard hours, plant utilization, purchase price variance,
manufacturing overhead variance; debt and equity measures: accounts payable,
current accrued liabilities, total current liabilities, total debt, debt
principal payments, net current borrowings, total long-term debt, credit rating,
retained earnings, total preferred equity, total common equity, total equity,
cash-to-debt, interest coverage, liquidity; stockholder and return measures:
earnings per share (diluted and fully diluted), stock price, dividends, shares
repurchased, total return to stockholders, price/earnings ratio, market
capitalization, book value, debt coverage ratios, return on assets, return on
equity, return on invested capital, economic profit (for example, economic value
added); customer and market measures: customer satisfaction, customer retention,
customer service/care, brand awareness and perception, market share, warranty
rates, product quality, inventory, strategic business objectives, introduction
of new products, procurement of land/well located lots, mortgage capture rates,
acquisition/entrance into new markets, land and other asset acquisitions,
strategic asset sales or acquisitions, improvements in capital structure;
organizational and employee measures: headcount, employee performance, employee
productivity, standard hours, employee engagement/satisfaction, employee
turnover, employee diversity, safety, satisfactory completion of major project
or organizational initiative, supervision of litigation. Any Performance Measure
Element can be a Performance Measure.  In addition, any of the Performance
Measure Element(s) can be used in an algebraic formula (e.g., averaged over a
period, combined into a ratio, compared to a budget or standard, compared to
previous periods or other formulaic combinations) based on the Performance
Measure Elements to create a Performance Measure. Any Performance Measure(s) may
be used to measure the performance of the Company or Subsidiary as a whole or
any division or business unit of the Company, product or product group, region
or territory, or Subsidiary, or any combination thereof, as the Committee may
deem appropriate.  Any Performance Measure(s) can be compared to the performance
of a peer group or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select any Performance
Measure(s) above as compared to various stock market indices.  The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of Performance Goals pursuant to any Performance Measure(s)
specified in this Section 13.1.


21

--------------------------------------------------------------------------------

13.2        Establishment of Performance Goals.  Unless otherwise determined by
the Committee, any Award that is intended to qualify as Performance-Based
Compensation will be granted, and Performance Goals for such an Award will be
established, by the Committee in writing not later than ninety (90) days after
the commencement of the Performance Period to which the Performance Goals
relate; provided, however, that the outcome is substantially uncertain at the
time the Committee establishes the Performance Goal; and provided further that
in no event will a Performance Goal be considered to be pre-established if it is
established after twenty-five percent (25%) of the Performance Period (as
scheduled in good faith at the time the Performance Goal is established) has
elapsed.


13.3        Certification of Payment.  Before any payment is made in connection
with any Award that is intended to qualify as Performance-Based Compensation,
the Committee must certify in writing, as reflected in the minutes, that the
Performance Goals established with respect to such Award have been achieved.


13.4      Evaluation of Performance.  The Committee may provide in any such
Award Agreement including Performance Goals, or in applicable resolutions, that
any evaluation of performance may include or exclude any event that occurs
during a Performance Period as determined appropriate by the Committee,
including: (a) items related to a change in accounting principles; (b) items
relating to financing activities; (c) expenses for restructuring or productivity
initiatives; (d) other non-operating items; (e) items related to acquisitions;
(f) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (g) items related to the disposal of a
business or segment of a business; (h) items related to discontinued operations
that do not qualify as a segment of a business under applicable accounting
standards; (i) items attributable to any stock dividend, stock split,
combination or exchange of stock occurring during the Performance Period; (j)
any other items of significant income or expense which are determined to be
appropriate adjustments; (k) items relating to unusual or extraordinary
corporate transactions, events or developments; (l) items related to
amortization of acquired intangible assets; (m) items that are outside the scope
of the Company’s core, on-going business activities; (n) items related to
acquired in-process research and development; (o) items relating to changes in
tax laws; (p) items relating to major licensing or partnership arrangements; (q)
items relating to asset impairment charges; (r) items relating to gains or
losses for litigation, arbitration and contractual settlements; (s) foreign
exchange gains and losses; or (t) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions.


22

--------------------------------------------------------------------------------

13.5       Adjustment of Performance Goals, Performance Periods or other Vesting
Criteria.  Subject to Section 13.6 of this Plan, the Committee may amend or
modify the vesting criteria (including any Performance Goals, Performance
Measures or Performance Periods) of any outstanding Awards based in whole or in
part on the financial performance of the Company (or any Subsidiary or division,
business unit or other sub-unit thereof) in recognition of unusual or
nonrecurring events (including the events described in Sections 13.4 or 4.5(a)
of this Plan) affecting the Company or the financial statements of the Company
or of changes in applicable laws, regulations or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan.  The determination of the
Committee as to the foregoing adjustments, if any, will be final, conclusive and
binding on Participants under this Plan.


13.6       Adjustment of Performance-Based Compensation.  The Committee retains
the discretion to adjust Awards that are intended to qualify as
Performance-Based Compensation either upward or downward, either on a formula or
discretionary basis or any combination, as the Committee determines.


13.7       Committee Discretion.  In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, the Committee
will have sole discretion to make such changes without obtaining stockholder
approval.  In addition, the Committee may grant Performance Awards based on
Performance Measures other than those set forth in Section 13.1 of this Plan.



14.
Dividend Equivalents.



Subject to the provisions of this Plan and any Award Agreement, any Participant
selected by the Committee may be granted Dividend Equivalents based on the
dividends declared on shares of Common Stock that are subject to any Award
(including any Award that has been deferred), to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests, settles, is paid or expires, as determined
by the Committee. Such Dividend Equivalents will be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee and the Committee may
provide that such amounts (if any) will be deemed to have been reinvested in
additional shares of Common Stock or otherwise reinvested.  Notwithstanding the
foregoing, the Committee may not grant Dividend Equivalents based on the
dividends declared on shares of Common Stock that are subject to an Option or
Stock Appreciation Right; and further, no dividend or Dividend Equivalents will
be paid out with respect to any unvested Awards.



15.
Effect of Termination of Employment or Other Service.



15.1        Termination Due to Cause.  Unless otherwise expressly provided by
the Committee in its sole discretion in an Award Agreement or the terms of an
Individual Agreement between the Participant and the Company or one of its
Subsidiaries or Affiliates or a plan or policy of the Company applicable to the
Participant specifically provides otherwise, and subject to Sections 15.4 and
15.5 of this Plan, in the event a Participant’s employment or other service with
the Company and all Subsidiaries is terminated for Cause:


(a)          All outstanding Options and Stock Appreciation Rights held by the
Participant as of the effective date of such termination will be immediately
terminated and forfeited;


23

--------------------------------------------------------------------------------

(b)          All outstanding but unvested Restricted Stock Awards, Restricted
Stock Units, Performance Awards Other Cash-Based Awards and Other Stock-Based
Awards held by the Participant as of the effective date of such termination will
be terminated and forfeited; and


(c)          All other outstanding Awards to the extent not vested will be
immediately terminated and forfeited.


15.2       Termination Due to Death, Disability or Retirement.  Unless otherwise
expressly provided by the Committee in its sole discretion in an Award Agreement
between the Participant and the Company or one of its Subsidiaries or Affiliates
or the terms of an Individual Agreement or a plan or policy of the Company
applicable to the Participant specifically provides otherwise, and subject to
Sections 15.4, 15.5 and 17 of this Plan, in the event a Participant’s employment
or other service with the Company and all Subsidiaries is terminated by reason
of death or Disability of a Participant, or in the case of a Participant that is
an Employee, Retirement:


(a)         All outstanding Options (excluding Non-Employee Director Options in
the case of Retirement) and Stock Appreciation Rights held by the Participant as
of the effective date of such termination or Retirement will, to the extent
exercisable as of the date of such termination or Retirement, remain exercisable
for a period of one (1) year after the date of such termination or Retirement
(but in no event after the expiration date of any such Option or Stock
Appreciation Right) and Options and Stock Appreciation Rights not exercisable as
of the date of such termination or Retirement will be terminated and forfeited;


(b)         All outstanding unvested Restricted Stock Awards held by the
Participant as of the effective date of such termination or Retirement will be
terminated and forfeited;


(c)        All outstanding unvested Restricted Stock Units, Performance Awards,
Other Cash-Based Awards and Other Stock-Based Awards held by the Participant as
of the effective date of such termination or Retirement will be terminated and
forfeited; provided, however, that with respect to any such Awards the vesting
of which is based on the achievement of Performance Goals, if a Participant’s
employment or other service with the Company or any Subsidiary, as the case may
be, is terminated prior to the end of the Performance Period of such Award, but
after the conclusion of a portion of the Performance Period (but in no event
less than one year), the Committee may, in its sole discretion, cause shares of
Common Stock to be delivered or payment made (except to the extent that a
Participant has properly elected to defer income that may be attributable to
such Award under a Company deferred compensation plan or arrangement) with
respect to the Participant’s Award, but only if otherwise earned for the entire
Performance Period and only with respect to the portion of the applicable
Performance Period completed at the date of such event, with proration based on
the number of months or  years that the Participant was employed or performed
services during the Performance Period.  The Committee will consider the
provisions of Section 15.5 of this Plan and will have the discretion to consider
any other fact or circumstance in making its decision as to whether to deliver
such shares of Common Stock or other payment, including whether the Participant
again becomes employed; and


(d)          If the effective date of such termination or Retirement is before
the end of the Performance Period to which an Annual Performance Cash Award
relates, then any such Annual Performance Cash Award held by a Participant will
be terminated and forfeited; and if the effective date of such termination or
Retirement is on or after the end of the Performance Period to which an Annual
Performance Cash Award relates, then any such Annual Performance Cash Award held
by a Participant will be paid to the Participant in accordance with the payment
terms of such Award.


24

--------------------------------------------------------------------------------

15.3       Termination for Reasons Other than Death, Disability or Retirement. 
Unless otherwise expressly provided by the Committee in its sole discretion in
an Award Agreement or the terms of an Individual Agreement between the
Participant and the Company or one of its Subsidiaries or Affiliates or a plan
or policy of the Company applicable to the Participant specifically provides
otherwise, and subject to Sections 15.4, 15.5 and 17 of this Plan, in the event
a Participant’s employment or other service with the Company and all
Subsidiaries is terminated for any reason other than for Cause or death or
Disability of a Participant, or in the case of a Participant that is an
Employee, Retirement:


(a)          All outstanding Options (including Non-Employee Director Options)
and Stock Appreciation Rights held by the Participant as of the effective date
of such termination will, to the extent exercisable as of such termination,
remain exercisable for a period of three (3) months after such termination (but
in no event after the expiration date of any such Option or Stock Appreciation
Right) and Options and Stock Appreciation Rights not exercisable as of such
termination will be terminated and forfeited.


(b)          All outstanding unvested Restricted Stock Awards held by the
Participant as of the effective date of such termination will be terminated and
forfeited;


(c)         All outstanding unvested Restricted Stock Units, Performance Awards,
Annual Performance Cash Awards, Other Cash-Based Awards and Other Stock-Based
Awards held by the Participant as of the effective date of such termination will
be terminated and forfeited; provided, however, that with respect to any such
Awards the vesting of which is based on the achievement of Performance Goals, if
a Participant’s employment or other service with the Company or any Subsidiary,
as the case may be, is terminated by the Company without Cause prior to the end
of the Performance Period of such Award, but after the conclusion of a portion
of the Performance Period (but in no event less than one year), the Committee
may, in its sole discretion, cause Shares to be delivered or payment made
(except to the extent that a Participant has properly elected to defer income
that may be attributable to such Award under a Company deferred compensation
plan or arrangement) with respect to the Participant’s Award, but only if
otherwise earned for the entire Performance Period and only with respect to the
portion of the applicable Performance Period completed at the date of such
event, with proration based on the number of months or years that the
Participant was employed or performed services during the Performance Period.


15.4        Modification of Rights upon Termination.  Notwithstanding the other
provisions of this Section 15, upon a Participant’s termination of employment or
other service with the Company or any Subsidiary, as the case may be, the
Committee may, in its sole discretion (which may be exercised at any time on or
after the Grant Date, including following such termination) cause Options or
Stock Appreciation Rights (or any part thereof) held by such Participant as of
the effective date of such termination to terminate, become or continue to
become exercisable or remain exercisable following such termination of
employment or service, and Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Awards, Annual Performance Cash Awards, Non-Employee
Director Awards, Other Cash-Based Awards and Other Stock-Based Awards held by
such Participant as of the effective date of such termination to terminate, vest
or become free of restrictions and conditions to payment, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee; provided, however, that (a) no Option or Stock
Appreciation Right may remain exercisable beyond its expiration date; (b) the
Committee may not take any action not permitted pursuant to Section 13.6 of this
Plan; and (c) any such action by the Committee adversely affecting any
outstanding Award will not be effective without the consent of the affected
Participant (subject to the right of the Committee to take whatever action it
deems appropriate under Section 4.5, 15.5, 17 or 21 of this Plan).


25

--------------------------------------------------------------------------------

15.5        Additional Forfeiture Events.


(a)          Effect of Actions Constituting Cause or Adverse Action. 
Notwithstanding anything in this Plan to the contrary and in addition to the
other rights of the Committee under this Plan, including this Section 15.5, if a
Participant is determined by the Committee, acting in its sole discretion, to
have taken any action that would constitute Cause or an Adverse Action during or
after the termination of employment or other service with the Company or a
Subsidiary, irrespective of whether such action or the Committee’s determination
occurs before or after termination of such Participant’s employment or other
service with the Company or any Subsidiary and irrespective of whether or not
the Participant was terminated as a result of such Cause or Adverse Action, (i)
all rights of the Participant under this Plan and any Award Agreements
evidencing an Award then held by the Participant will terminate and be forfeited
without notice of any kind, and (ii) the Committee in its sole discretion will
have the authority to rescind the exercise, vesting or issuance of, or payment
in respect of, any Awards of the Participant that were exercised, vested or
issued, or as to which such payment was made, and to require the Participant to
pay to the Company, within ten (10) days of receipt from the Company of notice
of such rescission, any amount received or the amount of any gain realized as a
result of such rescinded exercise, vesting, issuance or payment (including any
dividends paid or other distributions made with respect to any shares of Common
Stock subject to any Award).  The Company may defer the exercise of any Option
or Stock Appreciation Right for a period of up to six (6) months after receipt
of the Participant’s written notice of exercise or the issuance of share
certificates upon the vesting of any Award for a period of up to six (6) months
after the date of such vesting in order for the Committee to make any
determination as to the existence of Cause or an Adverse Action.  The Company
will be entitled to withhold and deduct from future wages of the Participant (or
from other amounts that may be due and owing to the Participant from the Company
or a Subsidiary) or make other arrangements for the collection of all amounts
necessary to satisfy such payment obligations.  Unless otherwise provided by the
Committee in an applicable Award Agreement, this Section 15.5(a) will not apply
to any Participant following a Change in Control.


(b)        Forfeiture or Clawback of Awards Under Applicable Law and Company
Policy.  If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, then any Participant
who is one of the individuals subject to automatic forfeiture under Section 304
of the Sarbanes-Oxley Act of 2002 will reimburse the Company for the amount of
any Award received by such individual under this Plan during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement. The Company also may seek to recover any Award
made as required by the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any other clawback, forfeiture or recoupment
provision required by Applicable Law or under the requirements of any stock
exchange or market upon which the shares of Common Stock are then listed or
traded. In addition, all Awards under this Plan will be subject to forfeiture or
other penalties pursuant to any clawback or forfeiture policy of the Company, as
in effect from time to time (including, but not limited to, the Company’s
Clawback and Forfeiture Policy as adopted in 2018), and such forfeiture and/or
penalty conditions or provisions as determined by the Committee and set forth in
the applicable Award Agreement.


26

--------------------------------------------------------------------------------

16.
Payment of Withholding Taxes.



16.1        General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, foreign, state and local withholding and employment
related tax requirements attributable to an Award, including the grant,
exercise, vesting or settlement of, or payment of dividends with respect to, an
Award or a disqualifying disposition of stock received upon exercise of an
Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Award.  When withholding
shares of Common Stock for taxes is effected under this Plan, it will be
withheld only up to an amount based on the maximum statutory tax rates in the
Participant’s applicable tax jurisdiction or such other rate that will not
trigger a negative accounting impact on the Company.


16.2       Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or employment
related tax obligation described in Section 16.1 of this Plan by withholding
shares of Common Stock underlying an Award, by electing to tender, or by
attestation as to ownership of, Previously Acquired Shares, by delivery of a
Broker Exercise Notice or a combination of such methods.  For purposes of
satisfying a Participant’s withholding or employment-related tax obligation,
shares of Common Stock withheld by the Company or Previously Acquired Shares
tendered or covered by an attestation will be valued at their Fair Market Value
on the Tax Date.



17.
Change in Control.



17.1        Definition of Change in Control.  Unless otherwise provided in an
Award Agreement or Individual Agreement between the Participant and the Company
or one of its Subsidiaries or Affiliates, a “Change in Control” will mean the
occurrence of any of the following:


(a)          The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either the
then outstanding shares of Common Stock of the Company or the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors, but excluding, for this purpose, any
such acquisition by the Company or any of its Subsidiaries, or any employee
benefit plan (or related trust) of the Company or its Subsidiaries, or any
entity with respect to which, following such acquisition, more than fifty
percent (50%) of, respectively, the then outstanding equity of such entity and
the combined voting power of the then outstanding voting equity of such entity
entitled to vote generally in the election of all or substantially all of the
members of such entity's governing body is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the Common Stock and voting securities of the Company
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of Common Stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be; or


(b)          The consummation of a reorganization, merger or consolidation of
the Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the Common
Stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than
fifty percent (50%)  of, respectively, the then outstanding shares of Common
Stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such reorganization, merger or consolidation; or


27

--------------------------------------------------------------------------------

(c)          a complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.


17.2      Continuation, Assumption or Substitution of Outstanding Awards;
Treatment Upon Subsequent Termination. In the event of a Change in Control, the
surviving or successor organization (or a parent or subsidiary thereof) (the
“Successor”) may continue, assume or substitute equivalent awards (with such
adjustments as may be required or permitted by Section 4.5 of this Plan). The
Successor may elect to continue, assume or substitute only some Awards or
portions of Awards. A substitute equivalent award must (i) have a value at least
equal to the value of the Award being substituted; (ii) relate to a
publicly-traded equity security of the Successor involved in the Change in
Control or another entity that is affiliated with the Company or the Successor
following the Change in Control; (iii) be the same type of award as the Award
being substituted; (iv) be vested to the extent vested at the time of and as a
result of the Change in Control and (v) have other terms and conditions
(including vesting, exercisability and effect of termination within two (2)
years following a Change in Control) that are not less favorable to the
Participant than the terms and conditions of the Award being substituted, in
each case, as determined by the Committee (as constituted prior to the Change in
Control) in its sole discretion. If an Award is continued, assumed or
substituted by the Successor and within two (2) years following a Change in
Control the Participant (i) is terminated by the Successor (or an Affiliate
thereof) without Cause or (ii) if the Participant is an executive officer of the
Company (who is subject to reporting under Section 16 of the Exchange Act) or
was an executive officer of the Company immediately prior to the Change in
Control and resigns for Good Reason, the following rules will apply to the
continued, assumed or substituted Awards, unless otherwise specifically provided
in the applicable Award Agreement:


(a)         Any and all Options and Stock Appreciation Rights will vest and
become immediately exercisable as of the termination or resignation and will
remain exercisable until the earlier of the expiration of its full specified
term or the first anniversary of the date of such termination or resignation.


(b)         All restrictions imposed on Restricted Stock, Restricted Stock Units
or Deferred Units that are not performance-based will lapse. Such Restricted
Stock Units and Deferred Stock Units will be settled and paid in cash or shares
of Common Stock as provided in the Award Agreement. If such Restricted Stock
Units or Deferred Stock Units are exempt from the requirements of Section 409A
of the Code, the Restricted Stock Units or Deferred Stock Units will be paid
within thirty (30) days following the termination or resignation. If such
Restricted Stock Units or Deferred Stock Units are subject to the requirements
of Section 409A of the Code, then the Restricted Stock Units or Deferred Stock
Units will be paid within the thirty (30) day period following the Participant’s
separation from service (within the meaning of Section 409A of the Code) (a
“Separation from Service”); provided, however, that if at the time of the
Participant’s Separation from Service, such Participant is a “specified
employee” (within the meaning of Code Section 409A), then payment will be
suspended, except as permitted under Code Section 409A, until the first business
day after the earlier of (i) the date that is six (6) months after the date of
the Participant’s Separation from Service or (ii) the Participant’s death.


28

--------------------------------------------------------------------------------

(c)          All vested and earned Awards that are performance-based for which
the Performance Period has been completed as of the date of such termination or
resignation but have not yet been paid will be paid in cash or Shares and at
such time as provided in the Award Agreement. All performance-based Awards for
which the Performance Period has not been completed as of the date of such
termination or resignation will immediately vest and be earned in full, and paid
out with respect to each Performance Goal based on actual performance achieved
through the date of such termination or resignation with the manner of payment
to be made in cash or Shares as provided in the Award Agreement within thirty
(30) days following the date of such termination or resignation. If such Awards
are subject to the requirements of Section 409A of the Code, then the Awards
will be paid within the thirty (30) day period following the Participant’s
Separation from Service; provided, however, that if at such time, such
Participant is a “specified employee” (within the meaning of Code Section 409A),
then payment will be suspended, except as permitted under Code Section 409A,
until to the first business day after the earlier of (i) the date that is six
(6) months after the date of the Separation from Service or (ii) the
Participant’s death.


17.3       No Continuation, Assumption or Substitution of Outstanding Awards;
Dissolution or Liquidation. In the event of a Change in Control, any outstanding
Awards that are not continued, assumed or substituted with equivalent awards by
the Successor pursuant to Section 17.2 of this Plan, or in the case of a
dissolution or liquidation of the Company, all Awards, will be subject to the
following rules, in each case effective immediately prior to such Change in
Control but conditioned upon the completion of such Change in Control:


(a)          Any Options and Stock Appreciation Rights will be fully vested and
exercisable and the Committee will either (1) give a Participant a reasonable
opportunity to exercise the Option and Stock Appreciation Right before the
transaction resulting in the Change in Control (including cashless exercise by a
Participant) or (2) pay the Participant the difference between the exercise
price for such Option or the grant price for such Stock Appreciation Right and
the per Share consideration provided to other similarly situated stockholders in
such Change in Control; provided, however, that if the exercise price of such
Option or the grant price of such Stock Appreciation Right exceeds the
aforementioned consideration provided, then the Option or Stock Appreciation
Right will be canceled and terminated without any payment. In either case, such
Option or Stock Appreciation Right will be cancelled. The Committee will not be
obligated to treat all Options and Stock Appreciation Rights subject to this
Section 17.3 in the same manner. The exercise of any Option or Stock
Appreciation Right whose exercisability is accelerated as provided in this
Section 17.3 will be conditioned upon the consummation of the Change in Control
and will be effective only immediately before such consummation.


(b)          All restrictions imposed on Restricted Stock, Restricted Stock
Units or Deferred Stock Units that are not performance-based will lapse. Such
Restricted Stock Units or Deferred Stock Units will be settled and paid in cash
or shares of Common Stock as provided in the Award Agreement. If Restricted
Stock Units or Deferred Stock Units are exempt from the requirements of Section
409A of the Code, then the Restricted Stock Units or Deferred Stock Units will
be paid within thirty (30) days following the Change in Control. If Restricted
Stock Units or Deferred Stock Units are subject to the requirements of Section
409A of the Code, then the time of payment will depend on whether the Change in
Control is a distribution event under Treasury Regulation § 1.409A-3(a)(5) (a
“409A Change in Control”). If the Change in Control is a 409A Change in Control,
then the Restricted Stock Units or Deferred Stock Units subject to the
requirements of Section 409A of the Code will be paid within the thirty (30) day
period following the Change in Control. If the Change in Control is not a 409A
Change in Control, Restricted Stock Units or Deferred Stock Units subject to the
requirements of Section 409A of the Code will be paid as of the earlier of the
time specified in the Award Agreement or within the thirty (30) day period
following the date the Participant has a Separation from Service following such
Change in Control; provided, however, that if at the time of the Participant’s
Separation from Service, such Participant is a “specified employee” (within the
meaning of Code Section 409A), then payment will be suspended, except as
permitted under Code Section 409A, until the first business day after the
earlier of (i) the date that is six (6) months after the date of the
Participant’s Separation from Service or (ii) the Participant’s death.


29

--------------------------------------------------------------------------------

(c)        All vested and earned Awards that are performance-based for which the
Performance Period has been completed as of the date of the Change in Control
but have not yet been paid will be paid in cash or Shares and at such time as
provided in the Award Agreement. All performance-based Awards for which the
Performance Period has not been completed as of the date of the Change in
Control will immediately vest and be earned in full, and paid out with respect
to each Performance Goal based on actual performance achieved through the date
of such Change in Control with the manner of payment to be made in cash or
Shares as provided in the Award Agreement as soon as reasonably practicable
after the Change in Control, but no later than within thirty (30) days following
the date of the Change in Control; provided, however that if any such payment is
to be made in Shares, the Committee may in its discretion, provide such holders
the consideration provided to other similarly situated shareholders in such
Change in Control.


17.4       Alternative Special Treatment of Performance-Based Awards.
Notwithstanding Section 17.2 and 17.3 above, in the event of a Change in
Control, the Committee, may decide in its discretion that, in lieu of treatment
under Section 17.2 or 17.3 above, with respect to any outstanding Performance
Awards, (i) the Performance Period will end as of the date immediately prior to
such Change in Control and the Committee will determine the extent to which the
Performance Goals applicable to such Performance Award have been satisfied at
such time, (ii) the portion of such Performance Award that is deemed to have
been earned pursuant to clause (i) above will be converted into a time-vesting
Award of equivalent value to which any service vesting requirements applicable
to the predecessor Performance Award will continue to apply and (iii) the
converted time-vesting Award will be paid or settled on the settlement date or
dates as provided under the terms of the predecessor Performance Award that
would have applied had a Change in Control not occurred; provided however, that
if within two (2) years following a Change in Control the Participant (i) is
terminated by the Successor (or an Affiliate thereof) without Cause or (ii) if
the Participant is an executive officer of the Company (who is subject to
reporting under Section 16 of the Exchange Act) or was an executive officer of
the Company immediately prior to the Change in Control and resigns for Good
Reason, any service vesting requirements applicable to any such converted Award
will be deemed to have been met and such converted Award will be immediately
paid or settled upon such termination. The Committee will not be obligated to
treat all Performance Awards subject to this Section 17.4 in the same manner.


17.5      Limitation on Change in Control Payments.  Notwithstanding anything in
this Section 17 to the contrary, if, with respect to a Participant, the
acceleration of the vesting of an Award or the payment of cash in exchange for
all or part of a Stock-Based Award (which acceleration or payment could be
deemed a “payment” within the meaning of Section 280G(b)(2) of the Code),
together with any other “payments” that such Participant has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 17.2 of this Plan will be
reduced (or acceleration of vesting eliminated) to the largest amount as will
result in no portion of such “payments” being subject to the excise tax imposed
by Section 4999 of the Code; provided, however, that such reduction will be made
only if the aggregate amount of the payments after such reduction exceeds the
difference between (a) the amount of such payments absent such reduction minus
(b) the aggregate amount of the excise tax imposed under Section 4999 of the
Code attributable to any such excess parachute payments; and provided, further
that such payments will be reduced (or acceleration of vesting eliminated) by
first reducing or eliminating payments or benefits the full value of which are
required to be recognized as contingent upon a Change in Control (determined in
accordance with Treasury Regulation § 1.280G-1, Q/A-24), followed by reducing or
eliminating payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from such
date. Notwithstanding the foregoing sentence, if a Participant is subject to a
separate agreement with the Company or a Subsidiary that expressly addresses the
potential application of Section 280G or 4999 of the Code, then this Section
17.5 will not apply and any “payments” to a Participant pursuant to Section 17
of this Plan will be treated as “payments” arising under such separate
agreement; provided, however, such separate agreement may not modify the time or
form of payment under any Award that constitutes deferred compensation subject
to Section 409A of the Code if the modification would cause such Award to become
subject to the adverse tax consequences specified in Section 409A of the Code.


30

--------------------------------------------------------------------------------

17.6       Exceptions. Notwithstanding anything in this Section 17 to the
contrary, individual Award Agreements or Individual Agreements between a
Participant and the Company or one of its Subsidiaries or Affiliates may contain
provisions with respect to vesting, payment or treatment of Awards upon the
occurrence of a Change in Control, and the terms of any such Award Agreement or
Individual Agreement will govern to the extent of any inconsistency with the
terms of this Section 17. The Committee will not be obligated to treat all
Awards subject to this Section 17 in the same manner. The timing of any payment
under this Section 17 may be governed by any election to defer receipt of a
payment made under a Company deferred compensation plan or arrangement.



18.
Rights of Eligible Recipients and Participants; Transferability.



18.1       Employment.  Nothing in this Plan or an Award Agreement will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of any Eligible Recipient or Participant at
any time, nor confer upon any Eligible Recipient or Participant any right to
continue employment or other service with the Company or any Subsidiary.


18.2        No Rights to Awards. No Participant or Eligible Recipient will have
any claim to be granted any Award under this Plan.


18.3       Rights as a Stockholder.  Except as otherwise provided in the Award
Agreement, a Participant will have no rights as a stockholder with respect to
shares of Common Stock covered by any Stock-Based Award unless and until the
Participant becomes the holder of record of such shares of Common Stock and then
subject to any restrictions or limitations as provided herein or in the Award
Agreement.


18.4        Restrictions on Transfer.


(a)          Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and (c)
below, no right or interest of any Participant in an Award prior to the exercise
(in the case of Options or Stock Appreciation Rights) or vesting, issuance or
settlement of such Award will be assignable or transferable, or subjected to any
lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise.


(b)        A Participant will be entitled to designate a beneficiary to receive
an Award upon such Participant’s death, and in the event of such Participant’s
death, payment of any amounts due under this Plan will be made to, and exercise
of any Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 15 of this Plan) may be made by, such beneficiary.  If a deceased
Participant has failed to designate a beneficiary, or if a beneficiary
designated by the Participant fails to survive the Participant, payment of any
amounts due under this Plan will be made to, and exercise of any Options or
Stock Appreciation Rights (to the extent permitted pursuant to Section 15 of
this Plan) may be made by, the Participant’s legal representatives, heirs and
legatees.  If a deceased Participant has designated a beneficiary and such
beneficiary survives the Participant but dies before complete payment of all
amounts due under this Plan or exercise of all exercisable Options or Stock
Appreciation Rights, then such payments will be made to, and the exercise of
such Options or Stock Appreciation Rights may be made by, the legal
representatives, heirs and legatees of the beneficiary.


31

--------------------------------------------------------------------------------

(c)          Upon a Participant’s request, the Committee may, in its sole
discretion, permit a transfer of all or a portion of a Non-Statutory Stock
Option, other than for value, to such Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, any person sharing such Participant’s
household (other than a tenant or employee), a trust in which any of the
foregoing have more than fifty percent (50%) of the beneficial interests, a
foundation in which any of the foregoing (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent (50%) of the voting interests.  Any
permitted transferee will remain subject to all the terms and conditions
applicable to the Participant prior to the transfer.  A permitted transfer may
be conditioned upon such requirements as the Committee may, in its sole
discretion, determine, including execution or delivery of appropriate
acknowledgements, opinion of counsel, or other documents by the transferee.


(d)         The Committee may impose such restrictions on any shares of Common
Stock acquired by a Participant under this Plan as it may deem advisable,
including minimum holding period requirements in addition to those under Section
4.8 of this Plan, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which the Common Stock is
then listed or traded, or under any blue sky or state securities laws applicable
to such shares or the Company’s insider trading policy.


18.5       Non-Exclusivity of this Plan.  Nothing contained in this Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.



19.
Securities Law and Other Restrictions.



Notwithstanding any other provision of this Plan or any Award Agreements entered
into pursuant to this Plan, the Company will not be required to issue any shares
of Common Stock under this Plan, and a Participant may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to
Awards granted under this Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.


32

--------------------------------------------------------------------------------

20.
Deferred Compensation; Compliance with Section 409A.



It is intended that all Awards issued under this Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Award Agreements and this Plan will be construed and administered in a
manner that is consistent with and gives effect to such intent.  The Committee
is authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code.  With respect to an Award that constitutes a deferral of
compensation subject to Code Section 409A: (a) if any amount is payable under
such Award upon a termination of service, a termination of service will be
treated as having occurred only at such time the Participant has experienced a
Separation from Service; (b) if any amount is payable under such Award upon a
Disability, a Disability will be treated as having occurred only at such time
the Participant has experienced a “disability” as such term is defined for
purposes of Code Section 409A; (c) if any amount is payable under such Award on
account of the occurrence of a Change in Control, a Change in Control will be
treated as having occurred only at such time a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” as such terms are defined for purposes
of Code Section 409A, (d) if any amount becomes payable under such Award on
account of a Participant’s Separation from Service at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment will be made, except as permitted under Code Section 409A, prior
to the first business day after the earlier of (i) the date that is six months
after the date of the Participant’s Separation from Service or (ii) the
Participant’s death, and (e) no amendment to or payment under such Award will be
made except and only to the extent permitted under Code Section 409A.



21.
Amendment, Modification and Termination.



21.1       Generally.  Subject to other subsections of this Section 21 and
Sections 3.4 and 21.3 of this Plan, the Board at any time may suspend or
terminate this Plan (or any portion thereof) or terminate any outstanding Award
Agreement and the Committee, at any time and from time to time, may amend this
Plan or amend or modify the terms of an outstanding Award.  The Committee’s
power and authority to amend or modify the terms of an outstanding Award
includes the authority to modify the number of shares of Common Stock or other
terms and conditions of an Award, extend the term of an Award, accept the
surrender of any outstanding Award or, to the extent not previously exercised or
vested, authorize the grant of new Awards in substitution for surrendered
Awards; provided, however that the amended or modified terms are permitted by
this Plan as then in effect, including without limitation Section 3.4 of this
Plan and that any Participant adversely affected by such amended or modified
terms has consented to such amendment or modification.


21.2       Stockholder Approval.  No amendments to this Plan will be effective
without approval of the Company’s stockholders if: (a) stockholder approval of
the amendment is then required pursuant to Section 422 of the Code, the rules of
the primary stock exchange or stock market on which the Common Stock is then
traded, applicable state corporate laws or regulations, applicable federal laws
or regulations, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under this Plan; or (b) such amendment
would: (i) modify Section 3.4 of this Plan; (ii) materially increase benefits
accruing to Participants; (iii) increase the aggregate number of shares of
Common Stock issued or issuable under this Plan; (iv) increase any limitation
set forth in this Plan on the number of shares of Common Stock which may be
issued or the aggregate value of Awards which may be made, in respect of any
type of Award to any single Participant during any specified period; (v) modify
the eligibility requirements for Participants in this Plan; or (vi) reduce the
minimum exercise price or grant price as set forth in Sections 6.3 and 7.3 of
this Plan.


33

--------------------------------------------------------------------------------

21.3        Awards Previously Granted.  Notwithstanding any other provision of
this Plan to the contrary, no termination, suspension or amendment of this Plan
may adversely affect any outstanding Award without the consent of the affected
Participant; provided, however, that this sentence will not impair the right of
the Committee to take whatever action it deems appropriate under Sections 3.4,
4.5, 13.5, 15, 17, 20 or 21.4 of this Plan.


21.4       Amendments to Conform to Law.  Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend this Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming this Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature, and to the
administrative regulations and rulings promulgated thereunder.  By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 21.4 to any Award granted under this Plan without further
consideration or action.



22.
Substituted Awards.



The Committee may grant Awards under this Plan in substitution for stock and
stock-based awards held by employees of another entity who become employees of
the Company or a Subsidiary as a result of a merger or consolidation of the
former employing entity with the Company or a Subsidiary or the acquisition by
the Company or a Subsidiary of property or stock of the former employing
corporation. The Committee may direct that the substitute Awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances.



23.
Effective Date and Duration of this Plan.



This Plan is effective as of the Effective Date.  This Plan will terminate at
midnight on the day before the ten (10) year anniversary of the Effective Date,
and may be terminated prior to such time by Board action.  No Award will be
granted after termination of this Plan, but Awards outstanding upon termination
of this Plan will remain outstanding in accordance with their applicable terms
and conditions and the terms and conditions of this Plan.



24.
Miscellaneous.



24.1       Usage.  In this Plan, except where otherwise indicated by clear
contrary intention, (a) any masculine term used herein also will include the
feminine, (b) the plural will include the singular, and the singular will
include the plural, (c) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding
such term, and (d) “or” is used in the inclusive sense of “and/or”.


24.2       Unfunded Plan.  Participants will have no right, title or interest
whatsoever in or to any investments that the Company or its Subsidiaries may
make to aid it in meeting its obligations under this Plan.  Nothing contained in
this Plan, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual.  To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right will be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be.  All payments to be made hereunder will be paid
from the general funds of the Company or the Subsidiary, as the case may be, and
no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts except as expressly set forth in
this Plan.


34

--------------------------------------------------------------------------------

24.3       Relationship to Other Benefits. Neither Awards made under this Plan
nor shares of Common Stock or cash paid pursuant to such Awards under this Plan
will be included as “compensation” for purposes of computing the benefits
payable to any Participant under any pension, retirement (qualified or
non-qualified), savings, profit sharing, group insurance, welfare, or benefit
plan of the Company or any Subsidiary unless provided otherwise in such plan.


24.4      Fractional Shares.  No fractional shares of Common Stock will be
issued or delivered under this Plan or any Award.  The Committee will determine
whether cash, other Awards or other property will be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto will be forfeited or otherwise eliminated by
rounding up or down.


24.5       Governing Law; Mandatory Jurisdiction.  Except to the extent
expressly provided herein or in connection with other matters of corporate
governance and authority (all of which will be governed by the laws of the
Company’s jurisdiction of incorporation), the validity, construction,
interpretation, administration and effect of this Plan and any rules,
regulations and actions relating to this Plan will be governed by and construed
exclusively in accordance with the laws of the State of Delaware,
notwithstanding the conflicts of laws principles of any jurisdictions.  Unless
otherwise expressly provided in an Award Agreement, the Company and recipients
of an Award under this Plan hereby irrevocably submit to the jurisdiction and
venue of the Federal or State courts of the States of Colorado and Delaware
relative to any and all disputes, issues and/or claims that may arise out of or
relate to this Plan or any related Award Agreement.  The Company and recipients
of an Award under this Plan further agree that any and all such disputes, issues
and/or claims arising out of or related to this Plan or any related Award
Agreement will be brought and decided in the Federal or State courts of the
States of Colorado or Delaware, with such jurisdiction and venue selected by and
at the sole discretion of the Company.


24.6       Successors.  All obligations of the Company under this Plan with
respect to Awards granted hereunder will be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.


24.7       Construction.  Wherever possible, each provision of this Plan and any
Award Agreement will be interpreted so that it is valid under the Applicable
Law.  If any provision of this Plan or any Award Agreement is to any extent
invalid under the Applicable Law, that provision will still be effective to the
extent it remains valid.  The remainder of this Plan and the Award Agreement
also will continue to be valid, and the entire Plan and Award Agreement will
continue to be valid in other jurisdictions.


24.8       Delivery and Execution of Electronic Documents.  To the extent
permitted by Applicable Law, the Company may:  (a) deliver by email or other
electronic means (including posting on a Web site maintained by the Company or
by a third party under contract with the Company) all documents relating to this
Plan or any Award hereunder (including prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including annual reports and proxy statements),
and (b) permit Participants to use electronic, internet or other non-paper means
to execute applicable Plan documents (including Award Agreements) and take other
actions under this Plan in a manner prescribed by the Committee.


24.9       No Representations or Warranties Regarding Tax Effect.
Notwithstanding any provision of this Plan to the contrary, the Company and its
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under this Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties, and interest under the Tax Laws.


35

--------------------------------------------------------------------------------

24.10     Indemnification.  Subject to any limitations and requirements of
Delaware law, each individual who is or will have been a member of the Board, or
a Committee appointed by the Board, or an officer or Employee of the Company to
whom authority was delegated in accordance with Section 3.3 of this Plan, will
be indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit or proceeding against him or her, provided he or she will give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his/her own behalf.  The
foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or
pursuant to any agreement with the Company, or any power that the Company may
have to indemnify them or hold them harmless.




36

--------------------------------------------------------------------------------